DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–13 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2014/0126735 (published 08 May 2014) (“Gauger”); US Patent Application Publication 2021/0168534 (published 03 June 2021) (“Mowlaee”) and US Patent Application Publication 2010/0002896 (published 07 January 2010) (“Arndt”).
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Gauger; Mowlaee; Arndt and US Patent Application Publication 2018/0034427 (published 01 February 2008) (“Mostert”).
Claim 1 is drawn to “a method for operating a hearing aid.” The following table illustrates the correspondence between the claimed method and the Gauger reference.
Claim 1
The Gauger Reference
“1. A method for operating a hearing aid, the method comprising:
The Gauger reference describes headphones and a method for operating the headphones to reduce occlusion and to provide ANR. Gauger at Abs., FIG.1.
“a) providing a hearing aid including a signal processing unit having a settable amplification, and
an ANC unit having a feedforward unit and a feedback unit;
Gauger’s method includes providing a pair of headphones having a cup 102 that seals the ear canal. Id. at ¶ 5, FIG.1. The device includes multiple signal processing units, such as an equalizer                                             
                                                
                                                    
                                                        K
                                                    
                                                    
                                                        e
                                                        q
                                                    
                                                
                                            
                                         and a user volume control for setting amplification for a sound input from an audio source 122 or an external microphone 120. Id. at ¶ 7, 58, 87. 
Gauger’s device further includes an ANC unit 118 composed primarily of a feedforward filter                                             
                                                
                                                    
                                                        K
                                                    
                                                    
                                                        f
                                                        f
                                                    
                                                
                                            
                                        and a feedback filter                                             
                                                
                                                    
                                                        K
                                                    
                                                    
                                                        f
                                                        b
                                                    
                                                
                                            
                                        . Id. at ¶¶ 48–51. 
Gauger’s device is not described as a hearing aid since the reference does not describe using it in therapy to address hearing deficiencies. Likewise, Gauger does not disclose setting amplification of a hearing aid.
“b) using the feedforward unit to output a feedforward signal for suppressing external interference noises penetrating from outside into an auditory canal of a user of the hearing aid;
Feedforward filter                                             
                                                
                                                    
                                                        K
                                                    
                                                    
                                                        f
                                                        f
                                                    
                                                
                                            
                                         outputs a feedforward signal to a combiner. Id. at ¶¶ 36, 43–55, FIG.3. The feedforward signal effectively suppresses ambient audio components 200 that originate outside the canal and pass through cup 102 into the ear canal. See id.
“c) using the feedback unit to output a feedback signal for suppressing internal interference noises present inside the auditory canal;
Feedback filter                                             
                                                
                                                    
                                                        K
                                                    
                                                    
                                                        f
                                                        b
                                                    
                                                
                                            
                                         outputs a feedback signal to the combiner. Id. at ¶¶ 68–86. The feedback signal is based on a measurement 106 of sounds inside the canal, including internal interference noises generated by occlusion. Id. And it suppresses the internal interference noises present in the canal. Id.
“d) using the settable amplification of the signal processing unit to amplify an input signal of the hearing aid and output an amplified signal; and
Gauger records audio with an external microphone 120 or an audio source 122. Id. at ¶ 37. Gauger further describes a user control for setting the volume/amplification of the audio. Id. at ¶¶ 7, 58, 88.
“e) using the feedback signal as a measure of the user’s own voice and setting the amplification of the signal processing unit in dependence on the feedback signal and thus also in dependence on the user’s own voice.”
Gauger recognizes that internal microphone 106 will pickup sounds within an ear canal, including a user’s own voice, distorted by occlusion effects (e.g., low-frequency amplification). Id. at ¶¶ 68–86. But Gauger does not describe using that knowledge to control the volume of audio provided to headphones through an exte4rnal device or an external microphone 120.

Table 1
The table above shows that the Gauger reference describes a method of operating headphones that has numerous similarities to the claimed method. The two methods differ in a few substantive ways. First, Gauger’s method is described for use in a set of headphones rather than in a hearing aid. Second, Gauger’s method includes selectable amplification in the form of user volume control. But Gauger does not condition the volume control on a measurement of user’s own voice.
The differences between the claimed method and Gauger’s method are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The problems presented by ambient noise and own-voice noise present in Gauger’s headphones are known problems in the fields of earphones and hearing aids. See Mowlaee at ¶ 84; Arndt at ¶¶ 3–6. Due to these overlapping problems, one of ordinary skill in the art at the time of filing would have immediately recognized that a solution in one field of endeavor would be readily adapted for use in the other field. Accordingly, it would have been obvious to apply Gauger’s feedforward and feedback noise cancellation techniques to any known and conventional hearing aid that seals a user’s ear canal in a similar manner to Gauger’s headphones.
Moreover, the Gauger reference’s feedback filter                         
                            
                                
                                    K
                                
                                
                                    f
                                    b
                                
                            
                        
                     mitigates the occlusion effect by generating a feedback signal based on audio components in the ear canal, including own voice. Gauger at ¶¶ 68–86. One of ordinary skill in the art would have reasonably recognized from this teaching the presence of own voice components in Gauger’s feedback signal. The Arndt reference similarly recognizes that a measure of own voice may be derived from a microphone located within a sealed ear canal. See Arndt at ¶¶ 58–64, FIG.3. Arndt describes measuring the own voice level at any desired point in a feedback loop, including before or after a feedback filter. Id. at ¶ 64. Further, the Mowlaee reference teaches and suggests monitoring the presence of own voice in a frequency-dependent manner in order to provide a desired amount of hearing aid gain/amplification. Mowlaee at ¶ 84. For instance, in the presence of own voice in particular frequency bands, Mowlaee teaches lowering gain. Id. at ¶¶ 108, 109. Accordingly, it would have been obvious to perform a frequency-dependent analysis of a feedback signal generated by Gauger’s feedback filter                         
                            
                                
                                    K
                                
                                
                                    f
                                    b
                                
                            
                        
                     to detect a user’s own voice and to use the level of the voice to adjust hearing aid gain in a frequency-dependent manner. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“which further comprises during the user’s own speech activity, using the feedforward unit to suppress the external interference noises in such a way that predominantly the user’s own voice is contained in the feedback signal, causing the amplification to then be set in dependence on the user’s own voice.”
Similarly, the Gauger reference describes operating feedforward filter Feedforward filter                         
                            
                                
                                    K
                                
                                
                                    f
                                    f
                                
                            
                        
                     to cancel ambient noise. Gauger at ¶¶ 3, 5, 16. This will naturally result in the user’s own voice being the only substantial, remaining sound in the ear canal when the user is talking. And according to the obvious modification to Gauger discussed in the obviousness rejection of claim 1, incorporated herein, frequency-dependent hearing aid gain/amplification will be set based on the user’s own voice after feedforward ambient noise cancellation. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“which further comprises reducing the amplification with a rising amplitude of the feedback signal.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of applying Gauger’s feedforward and feedback filters to a hearing aid and setting the hearing aid’s gain based on an own voice signal recorded by a feedback microphone. The Mowlaee reference further teaches reducing the amplification in the presence of a rising own voice signal. See Mowlaee at ¶ 84. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“which further comprises differentiating between phases of the user’s own speech activity and phases without the user’s own speech activity based on the feedback signal, for carrying out a recognition of the user’s own voice at the same time by using the ANC unit.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of applying Gauger’s feedforward and feedback filters to a hearing aid and setting the hearing aid’s gain based on an own voice signal recorded by a feedback microphone. The Mowlaee reference further teaches differentiating between phases with and without the user’s own speech activity based on a signal recorded by a feedback microphone, effectively recognizing the user’s own voice in the feedback loop of an occlusion canceller. See Mowlaee at ¶¶ 84, 109. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“which further comprises using the ANC unit in combination with the signal processing unit to form an OVP unit, and using the OVP unit to recognize the user’s own voice based on the feedback signal of the feedback unit and to process the user’s own voice by using the signal processing unit in dependence on the feedback signal.”
Similarly, the Gauger reference describes using both feed forward, hear-through and feedback filters to process a user’s own voice, producing a natural user voice. Gauger at ¶¶ 65–69. The obviousness rejection of claim 1, incorporated herein, further shows the obviousness of recognizing the user’s own voice in a feedback loop and to adjust hearing aid amplification based on the level of the user’s own voice. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“which further comprises setting the amplification in a frequency-dependent manner, only in frequency ranges in which the user’s own voice lies.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of recognizing the user’s own voice in a feedback loop and adjusting hearing aid amplification based on the level of the user’s own voice in a frequency-dependent manner. See Mowlaee at ¶¶ 84, 108, 109. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“which further comprises: providing the feedback unit with an operating range only including frequencies up to a limiting frequency; and setting the amplification for frequencies above the limiting frequency in dependence on the feedback signal.”
Gauger describes configuring the feedback filter to cancel occlusion noise up to about 500 Hz while hear-through operation takes over at 500 Hz and above. Gauger at ¶¶ 6, 38, 71. Hearing aid gain in the hear-through range would then be set based on the presence of own voice. See Anrdt at ¶ 84. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“which further comprises providing the hearing aid with an external microphone generating the input signal, and supplying the input signal to the feedforward unit to generate the feedforward signal.”
Gauger locates an external-facing microphone 108 to pickup sounds for a feedforward filter                         
                            
                                
                                    K
                                
                                
                                    f
                                    f
                                
                            
                        
                    . Gauger at ¶ 36, FIG.3. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“which further comprises providing the input signal as a first input signal, and providing the hearing aid with an internal microphone generating a second input signal being supplied to the feedback unit to generate the feedback signal.”
Gauger locates an internal-facing microphone 106 to pickup sounds for a feedback filter                         
                            
                                
                                    K
                                
                                
                                    f
                                    b
                                
                            
                        
                    . Gauger at ¶ 36, FIG.3. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“which further comprises providing the hearing aid with an earpiece to configure the hearing aid for closed care, and using the earpiece to close off the auditory canal during an intended use of the hearing aid.”
Gauger similarly includes an earpiece that closes of an ear canal with a cup 102. Gauger at ¶ 36, FIG.3. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“which further comprises providing the hearing aid with a receiver, and combining the amplified signal, the feedback signal and the feedforward signal with one another to form an output signal being output through the receiver.”
Gauger includes a speaker/receiver 104. Gauger at ¶ 36, FIG.3. The cited prior art also teaches and suggests combining and supplying to speaker 104 an amplified signal from a microphone 120, a feedforward signal from a feedforward filter                         
                            
                                
                                    K
                                
                                
                                    f
                                    f
                                
                            
                        
                     and a feedback signal from a feedback filter                         
                            
                                
                                    K
                                
                                
                                    f
                                    b
                                
                            
                        
                    . Id. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Claim 12 depends on claim 11 and further requires the following:
“which further comprises providing the hearing aid with an auxiliary amplifier, and using the auxiliary amplifier to amplify the output signal before the output signal is output through the receiver.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of applying Gauger’s feedforward and feedback filters in a hearing aid to reduce ambient noise and to reduce the occlusion effect. Hearing aids generally include a power amplifier, such as a D-class power amplifier, to amplify sounds being supplied to the output speaker/receiver. See Mostert at ¶¶ 3, 27, FIG.1. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have implemented a hearing aid with the claimed auxiliary, or power, amplifier that amplifies an output signal prior to output through a receiver. For the foregoing reasons, the combination of the Gauger, the Mowlaee, the Arndt and the Mostert references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“A hearing aid, comprising a control unit configured to execute the method according to claim 1.”
The cited prior art references similarly teach and suggest implementing the claimed signal processing in a digital signal processor, or control unit. See Gauger at ¶¶ 6, 42, 57. For the foregoing reasons, the combination of the Gauger, the Mowlaee and the Arndt references makes obvious all limitations of the claim.
Summary
Claims 1–13 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

9/30/2022